Citation Nr: 0632283	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-43 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel 


INTRODUCTION

The veteran had active military service from September 1955 
to April 1957 and from September 1957 to October 1957, with 
subsequent service in the Air National Guard, from which he 
retired in 1984.  

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The veteran served as a pilot on active duty and in the 
Air National Guard.  

2.  The veteran's hearing loss has been linked by competent 
evidence to his military noise exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

The evidence in this case reflects the veteran served as a 
pilot on active duty and when serving in the Air National 
Guard.  The veteran has credibly described exposure during 
this service to high levels of sound, and he has submitted 
statements from other officers with whom he served who have 
likewise described the high volume of sound to which they and 
the veteran were exposed as pilots during their many years of 
service together.  

Also of record is a January 2006 report from a private 
physician who diagnosed the veteran to have mild sloping to 
severe sensorineural hearing loss bilaterally.  Corresponding 
audiogram reports likewise reflect the presence of hearing 
loss consistent with the definition of that disability for VA 
purposes as set out in 38 C.F.R. § 3.385.  These reports also 
include the opinion of the examining physician that this 
veteran's hearing loss was caused by noise exposure which the 
examiner understood to have occurred during the veteran's 
many years of military service.  Although the current 
evidence does not address with any precision the role played 
by the noise exposure experienced on active service, versus 
active duty for training and/or inactive duty training, the 
current opinion of record is broad enough to resolve 
reasonable doubt in favor of the veteran and simply conclude 
his bilateral hearing loss was incurred in active military 
service.  Accordingly, the appeal is granted.  

Since this decision represents a complete grant of the 
benefit sought, any errors as may have occurred in providing 
the veteran proper notice of the claims process and its 
development is harmless.  


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


